Exhibit 10.7
EXECUTION COPY
CANADIAN PLEDGE AGREEMENT
CANADIAN PLEDGE AGREEMENT, dated as of October 13, 2010 (this “Agreement”),
among GENTEK BUILDING PRODUCTS, INC., a Delaware company (the “Pledgor”), and
UBS AG, STAMFORD BRANCH, as US collateral agent for the Secured Parties (as
defined below) (in such capacity, together with its successors in such capacity,
the “US Collateral Agent”).
W I T N E S S E T H:
WHEREAS, Holdings and the Borrowers have entered into a Revolving Credit
Agreement, dated as of October 13, 2010 (the “Credit Agreement”), with the
banks, financial institutions and other institutional lenders and investors from
time to time parties thereto (each individually a “Lender” and collectively, the
“Lenders”), UBS AG, STAMFORD BRANCH, as US Administrative Agent, US Collateral
Agent, and a Letter of Credit Issuer, UBS AG, CANADA BRANCH, as Canadian
Administrative Agent and Canadian Collateral Agent, WELLS FARGO CAPITAL FINANCE,
LLC, as Co-Collateral Agent and a Letter of Credit Issuer, DEUTSCHE BANK AG NEW
YORK BRANCH, as a Letter of Credit Issuer, DEUTSCHE BANK AG CANADA BRANCH, as a
Letter of Credit Issuer and UBS LOAN FINANCE LLC, as Swingline Lender, pursuant
to which the Lenders have severally agreed to make loans to the Borrowers and
the Letter of Credit Issuers have agreed to issue letters of credit for the
account of the Borrowers upon the terms and subject to the conditions set forth
therein, (2) one or more Cash Management Banks may from time to time provide
Cash Management Services pursuant to Secured Cash Management Agreements to any
Credit Party and (3) one or more Hedge Banks may from time to time enter into
Secured Hedging Agreements with any Credit Party (clauses (1), (2) and (3)
collectively, the “Extensions of Credit”);
WHEREAS, pursuant to the US Guarantee, dated as of October 13, 2010 (the “US
Guarantee”), the Pledgor and the other guarantor parties thereto (other than in
respect of their own obligations) have agreed to guarantee to the US Collateral
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations;
WHEREAS, pursuant to the Canadian Guarantee, dated as of October 13, 2010 (the
“Canadian Guarantee”), each of the Canadian Borrowers (other than in respect of
their own obligations) and their subsidiaries party thereto have agreed to
guarantee to the Canadian Collateral Agent, for the benefit of the Secured
Parties, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Canadian Obligations;
WHEREAS, the Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit and has agreed to
secure its obligations with respect thereto pursuant to this Agreement;
WHEREAS, it is a condition precedent to the obligations of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrowers under the Credit Agreement that the Pledgor shall have executed and
delivered this Agreement to the US Collateral Agent for the benefit of the
Secured Parties; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Pledgor is the legal and beneficial owner of the Capital Stock
described in Schedule 2 and issued by the entities named therein (such Capital
Stock is collectively referred to herein as the “Pledged Shares”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents, the Lenders and the Letter of Credit Issuers to enter into
the Credit Agreement and to induce the Lenders and the Letter of Credit Issuers
to make their respective Extensions of Credit to the Borrowers under the Credit
Agreement, to induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements to any Credit
Party and to induce one or more Hedge Banks to enter into Secured Hedging
Agreements with each Credit Party, the Pledgor hereby agrees with the US
Collateral Agent, for the benefit of the Secured Parties, as follows:
1. Defined Terms.
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein (including terms used in the preamble and the recitals) shall have
the meanings given to them in the Credit Agreement and all terms defined in the
PPSA from time to time in effect or in the Securities Transfer Act (Ontario)
from time to time in effect (together with any regulations thereunder, the
“STA”) and not defined herein or in the Credit Agreement shall have the meanings
specified therein. References to sections of the PPSA or the STA shall be
construed to also refer to any successor sections.
(b) The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals hereto.
(c) The following terms shall have the following meanings:
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Canadian Guarantee” shall have the meaning assigned to such term in the
recitals hereto.
“Collateral” shall have the meaning assigned to such term in Section 2 hereto.
“Company” shall have the meaning assigned to such term in the preamble hereto.
“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

 

-2-



--------------------------------------------------------------------------------



 



“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Lenders” shall have the meaning assigned to such term in the recitals hereto.
“Pledged Shares” shall have the meaning assigned to such term in the recitals
hereto.
“Pledgor” shall have the meaning assigned to such term in the preamble hereto.
“PPSA” shall mean the Personal Property Security Act (Ontario), the Civil Code
of Québec or any other applicable Canadian federal, provincial or territorial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the PPSA shall be construed to also refer to any
successor sections.
“Secured Debt Documents” shall mean, collectively, the Credit Documents, each
Secured Cash Management Agreement entered into with a Cash Management Bank and
each Secured Hedging Agreement entered into with a Hedge Bank.
“Securities Act” shall have the meaning assigned to such term in Section 12(e).
“Termination Date” shall mean the date on which all Obligations are paid in full
in cash (other than Cash Management Obligations under Secured Cash Management
Agreements, Hedging Obligations under Secured Hedging Agreements or contingent
indemnification obligations not then due and payable) and the Total Revolving
Credit Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been Cash Collateralized in the manner set forth in Section
3.7 of the Credit Agreement following the termination of the Total Revolving
Credit Commitments).
“US Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
“US Guarantee” shall have the meaning assigned to such term in the recitals
hereto.
(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Pledgor, shall refer to the Pledgor’s
Collateral or the relevant part thereof.

 

-3-



--------------------------------------------------------------------------------



 



2. Grant of Security. As security for the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations, the Pledgor hereby transfers, assigns and pledges to the US
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the US Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of the Pledgor’s right, title and
interest in and to all of the following, (collectively, the “Collateral”):
(a) the Pledged Shares held by the Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of the Pledgor, including all
interests documented in the entries on the books of the issuer of the Pledged
Shares or any financial intermediary pertaining to the Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Pledged Shares; provided that the Pledged
Shares under this Agreement shall not include any Excluded Capital Stock and in
no event shall the US Obligations be secured or purported to be secured by
Pledged Shares of any Capital Stock of any Foreign Subsidiary or of any Domestic
Subsidiary treated as a disregarded entity for US federal income tax purposes if
substantially all of its assets consist of Capital Stock of one or more Foreign
Subsidiaries that are controlled foreign corporations within the meaning of
Section 957 of the Code, that is Voting Stock of such Subsidiary in excess of
65% of the outstanding Capital Stock of such class;
(b) subject to Section 8, all rights and privileges of the Pledgor with respect
to the securities and other property referred to in clause (a) above; and
(c) to the extent not covered by clauses (a) and (b) above, respectively, all
proceeds of any or all of the foregoing Collateral. For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guarantee payable to the Pledgor or the US Collateral Agent
from time to time with respect to any of the Collateral.
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the US
Collateral Agent, for the benefit of the Secured Parties, forever; subject,
however, to the terms, covenants and conditions hereinafter set forth.
3. Security for the Obligations. This Agreement secures the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of,
and the performance of, all the Obligations; provided that in no event shall the
US Obligations be secured or purported to be secured by Pledged Shares of any
Capital Stock of any Foreign Subsidiary or of any Domestic Subsidiary treated as
a disregarded entity for US federal income tax purposes if substantially all of
its assets consist of Capital Stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code,
that is Voting Stock of such Subsidiary in excess of 65% of the outstanding
Capital Stock of such class. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts that constitute part of the
Obligations and would be owed to the US Collateral Agent or the Secured Parties
under the Secured Debt Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Pledgor; provided that in no event shall the US
Obligations be secured or purported to be secured by Pledged Shares of any
Capital Stock of any Foreign Subsidiary or of any Domestic Subsidiary treated as
a disregarded entity for US federal income tax purposes if substantially all of
its assets consist of Capital Stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code,
that is Voting Stock of such Subsidiary in excess of 65% of the outstanding
Capital Stock of such class.

 

-4-



--------------------------------------------------------------------------------



 



4. Delivery of the Collateral and Filing.
(a) The Pledgor represents and warrants that all certificates or instruments, if
any, representing or evidencing the Collateral in existence on the date hereof
have been delivered to the US Collateral Agent (or its non-fiduciary agent or
designee) in suitable form for transfer by delivery or accompanied by duly
executed instruments of transfer or assignment in blank. All certificates or
instruments, if any, representing or evidencing the Collateral created after the
date hereof shall be promptly (but in any event within thirty days after
creation thereof) delivered to and held by or on behalf of the US Collateral
Agent (or its non-fiduciary agent or designee) pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank. The US Collateral Agent shall
have the right, at any time after the occurrence and during the continuation of
an Event of Default and without notice to the Pledgor (except as otherwise
expressly provided herein), to transfer to or to register in the name of the US
Collateral Agent or any of its nominees any or all of the Pledged Shares. After
the occurrence and during the continuance of an Event of Default, the Pledgor
will promptly give to the US Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Shares registered in the
name of the Pledgor. After the occurrence and during the continuance of an Event
of Default, the US Collateral Agent shall have the right to exchange the
certificates representing Pledged Shares for certificates of smaller or larger
denominations for any purpose consistent with this Agreement. Each delivery of
Collateral shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which shall be attached hereto as
part of Schedule 2 and made a part hereof; provided that the failure to attach
any such schedule hereto shall not affect the validity of such pledge of such
securities. Each schedule so delivered shall supersede any prior schedules so
delivered.
(b) The Pledgor hereby irrevocably authorizes the US Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto and renewals thereof that contain the information required by
the PPSA for the filing of any financing statement or amendment or renewal. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner such as “all assets” or “all personal
property, whether now owned or hereafter acquired” of the Pledgor or words of
similar effect as being of an equal or lesser scope or with greater detail. The
Pledgor agrees to provide such information to the US Collateral Agent promptly
after any such request. The Pledgor agrees to furnish the US Collateral Agent
with written notice as required by Section 4.2 of the US Security Agreement.

 

-5-



--------------------------------------------------------------------------------



 



5. Representations and Warranties. The Pledgor represents and warrants to the US
Collateral Agent and each other Secured Party that:
(a) Schedule 2 hereto (i) correctly represents as of the date hereof the issuer,
the issuer’s jurisdiction of formation, the certificate number, if any, the
Pledgor and the record and beneficial owner, the number and class and the
percentage of the issued and outstanding Capital Stock of such class of all
Pledged Shares and (ii) together with the comparable schedule to each supplement
hereto, includes, all Capital Stock, required to be pledged pursuant to
Section 9.11(a) of the Credit Agreement. Except as set forth on Schedule 2 and
except for Excluded Capital Stock, the Pledged Shares represent all of the
issued and outstanding Capital Stock of each class of Capital Stock in the
issuer on the date hereof.
(b) The Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by the Pledgor hereunder free and clear of any Lien, except for the
Liens created by this Agreement and the Credit Documents.
(c) As of the date of this Agreement, the Pledged Shares pledged by the Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.
(d) Except for restrictions and limitations imposed by the Credit Documents or
securities laws generally and except as described in the Perfection Certificate,
the Collateral is freely transferable and assignable, and none of the Collateral
is subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the US Collateral Agent of rights and remedies hereunder.
(e) No consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).
(f) The execution and delivery by the Pledgor of this Agreement and the pledge
of the Collateral pledged by the Pledgor hereunder pursuant hereto create a
valid and enforceable security interest in such Collateral and (i) in the case
of certificates or instruments representing or evidencing the Collateral, upon
the earlier of (x) delivery of such Collateral and any necessary endorsements to
the extent necessary to the US Collateral Agent (or its non-fiduciary agent or
designee) in accordance with this Agreement and (y) the filing of financing
statements naming the Pledgor as “debtor” and the US Collateral Agent as
“secured party” in the applicable filing offices, and (ii) in the case of all
other Collateral which is capable of being perfected by the filing of financing
statements upon the filing of financing statements naming the Pledgor as
“debtor” and the US Collateral Agent as “secured party” and describing the
Collateral in the applicable filing offices, shall create a perfected security
interest in such Collateral, securing the payment of the Obligations, in favor
of the US Collateral Agent, for the benefit of the Secured Parties, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

-6-



--------------------------------------------------------------------------------



 



(g) The pledge effected hereby is effective to vest in the US Collateral Agent,
for the benefit of the Secured Parties, the rights of the US Collateral Agent in
the Collateral as set forth herein.
(h) The Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by the Pledgor pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of the Pledgor (in the case of
the Capital Stock of Foreign Subsidiaries, to the extent the creation of such
security interest in the Capital Stock of Foreign Subsidiaries other than a
Subsidiary that is organized under the Applicable Laws of a jurisdiction in
Canada is governed by the PPSA), enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).
(i) The issuers listed on Schedule 2 are the only Subsidiaries of the Pledgor as
of the Closing Date.
6. [Reserved]
7. Further Assurances. Subject to any limitations set forth in the Credit
Documents, the Pledgor agrees that at any time and from time to time, at the
expense of the Pledgor, it will execute or otherwise authorize the filing of any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, deeds of trust and other documents), which may be required under any
Applicable Law, or which the US Collateral Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the US Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.
8. Voting Rights; Dividends and Distributions; Etc.
(a) So long as no Event of Default shall have occurred and be continuing:
(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Secured Debt
Documents; provided that such voting and other rights shall not be exercised in
any manner that could materially and adversely affect the rights inuring to a
holder of any Pledged Shares or the rights and remedies of any of the US
Collateral Agent or the other Secured Parties under this Agreement, the Credit
Agreement or any other Credit Document or the ability of the Secured Parties to
exercise the same.
(ii) The US Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

 

-7-



--------------------------------------------------------------------------------



 



(b) Subject to paragraph (c) below, the Pledgor shall be entitled to receive and
retain and use, free and clear of the Lien of this Agreement, any and all
dividends, distributions, redemptions, principal and interest made or paid in
respect of the Collateral to the extent not prohibited by any Secured Debt
Document; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares, whether
resulting from a subdivision, combination or reclassification of the outstanding
Capital Stock of the issuer of any Pledged Shares or received in exchange for
Pledged Shares or any part thereof, or in redemption thereof, or as a result of
any merger, consolidation, amalgamation, acquisition or other exchange of assets
to which such issuer may be a party or otherwise, shall be, and shall be
forthwith delivered to the US Collateral Agent to hold as, Collateral and shall,
if received by the Pledgor, be received in trust for the benefit of the US
Collateral Agent, be segregated from the other property or funds of the Pledgor
and be forthwith delivered to the US Collateral Agent as Collateral in the same
form as so received (with any necessary endorsement).
(c) Upon written notice to the Pledgor by the US Collateral Agent following the
occurrence and during the continuation of an Event of Default:
(i) all rights of the Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the US Collateral Agent, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights during the continuation of such Event of Default; provided that, unless
otherwise directed by the Required Lenders, the US Collateral Agent shall have
the right from time to time following the occurrence and during the continuation
of an Event of Default to permit the Pledgor to exercise such rights. After all
Events of Default have been cured or waived or otherwise cease to be continuing
and the Company has delivered to the US Collateral Agent a certificate to that
effect, the Pledgor will have the right to exercise the voting and consensual
rights that the Pledgor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the US Collateral Agent under
Section 8(a)(ii) shall be reinstated);
(ii) all rights of the Pledgor to receive the dividends, distributions and
principal and interest payments that the Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the US Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuation of
such Event of Default. After all Events of Default have been cured or waived or
otherwise cease to be continuing and the Company has delivered to the US
Collateral Agent a certificate to that effect, the US Collateral Agent shall
repay to the Pledgor (without interest) and the Pledgor shall be entitled to
receive, retain and use all dividends, distributions and principal and interest
payments that the Pledgor would otherwise be permitted to receive, retain and
use pursuant to the terms of Section 8(b);
(iii) all dividends, distributions and principal and interest payments that are
received by the Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the US Collateral Agent, shall be
segregated from other property or funds of the Pledgor and shall forthwith be
delivered to the US Collateral Agent as Collateral in the same form as so
received (with any necessary endorsements); and

 

-8-



--------------------------------------------------------------------------------



 



(iv) in order to permit the US Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i), and to receive
all dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and (c)(iii), the Pledgor shall from time to
time execute and deliver to the US Collateral Agent, appropriate proxies,
dividend payment orders and other instruments as the US Collateral Agent may
reasonably request.
(d) Any notice given by the US Collateral Agent to the Pledgor suspending their
rights under paragraph (c) of this Section 8 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to the Pledgor at the same or
different times and (iii) may suspend the rights of the Pledgor under paragraph
(a)(i) or paragraph (b) of this Section 8 in part without suspending all such
rights (as specified by the US Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the US Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
9. Transfers and Other Liens; Additional Collateral; Etc. The Pledgor shall:
(a) not (i) except as expressly permitted by the Credit Agreement (including
pursuant to waivers and consents thereunder), sell or otherwise Dispose of, or
grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Lien created by this Agreement and the other
Security Documents; provided that in the event the Pledgor sells or otherwise
disposes of assets as permitted by the Credit Agreement (including pursuant to
waivers and consents thereunder) and such assets are or include any of the
Collateral, the US Collateral Agent shall release such Collateral to the Pledgor
free and clear of the Lien created by this Agreement concurrently with the
consummation of such sale in accordance with Section 13.17 of the Credit
Agreement and with Section 14 hereof; and
(b) defend its and the US Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
the Lien created by this Agreement), however arising, and any and all Persons
whomsoever and, subject to Section 13.17 of the Credit Agreement and Section 14
hereof, to maintain and preserve the Lien and security interest created by this
Agreement until the Termination Date.
10. US Collateral Agent Appointed Attorney-in-Fact. The Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the US Collateral
Agent as the Pledgor’s attorney-in-fact, with full authority in the place and
stead of the Pledgor and in the name of the Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuation of an Event of Default, that the US Collateral Agent may
deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including to receive, endorse and collect all instruments made
payable to the Pledgor representing any dividend, distribution or principal or
interest payment in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

-9-



--------------------------------------------------------------------------------



 



11. The US Collateral Agent’s Duties. The powers conferred on the US Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the US Collateral Agent shall have no duty as
to any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the US Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The US Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the US Collateral Agent accords its own property.
12. Remedies. If any Event of Default shall have occurred and be continuing and:
(a) The US Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the
PPSA, any other statute or otherwise at law or in equity and also may without
notice, except as specified below, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange broker’s board or
at any of the US Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such price or prices and upon such other terms as the US
Collateral Agent may deem commercially reasonable irrespective of the impact of
any such sales on the market price of the Collateral. The US Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of Collateral to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the US Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of the Pledgor, and the
Pledgor hereby waives (to the extent permitted by Applicable Law) all rights of
redemption, stay and/or appraisal that it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The US Collateral Agent or any other Secured Party shall have the right upon any
such public sale, and, to the extent permitted by Applicable Law, upon any such
private sale, to purchase all or any part of the Collateral so sold, and the US
Collateral Agent or such other Secured Party may, subject to (x) the
satisfaction in full of all payments due pursuant to Section 12(b)(i) and
(y) the satisfaction of the Obligations in accordance with the priorities set
forth in Section 12(b), pay the purchase price by crediting the amount thereof
against the Obligations; provided that in no event shall there be applied
towards the satisfaction of the US Obligations

 

-10-



--------------------------------------------------------------------------------



 



proceeds of any such sale of the Capital Stock of any Foreign Subsidiary, or of
any Domestic Subsidiary treated as a disregarded entity for US federal income
tax purposes if substantially all of its assets consist of Capital Stock of one
or more Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957 of the Code (in either case securing or purporting to
secure the US Obligations), derived from Voting Stock of such Subsidiary in
excess of 65% of the outstanding Capital Stock of such class. The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The US Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The US Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the extent permitted by
Applicable Law, the Pledgor hereby waives any claim against the US Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the US Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. As an alternative to exercising the power of sale herein conferred upon
it, the US Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
(b) The US Collateral Agent shall apply the proceeds of any collection or sale
of the Collateral at any time after receipt in accordance with the priority set
forth in Section 5.4 of the US Security Agreement; provided that in no event
shall there be applied towards the satisfaction of the US Obligations proceeds
of any such collection or sale of the Capital Stock of any Foreign Subsidiary,
or of any Domestic Subsidiary treated as a disregarded entity for US federal
income tax purposes if substantially all of its assets consist of Capital Stock
of one or more Foreign Subsidiaries that are controlled foreign corporations
within the meaning of Section 957 of the Code (in either case securing or
purporting to secure the US Obligations), derived from Voting Stock of such
Subsidiary in excess of 65% of the outstanding Capital Stock of such class.
Upon any sale of the Collateral by the US Collateral Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the US Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the US Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.
(c) The US Collateral Agent may exercise any and all rights and remedies of the
Pledgor in respect of the Collateral.

 

-11-



--------------------------------------------------------------------------------



 



(d) All payments received by the Pledgor after the occurrence and during the
continuation of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the US Collateral Agent, shall be
segregated from other property or funds of the Pledgor and shall be forthwith
delivered to the US Collateral Agent (or its non-fiduciary agent or designee) as
Collateral in the same form as so received (with any necessary endorsement).
(e) If the US Collateral Agent shall determine to exercise its right to sell all
or any of the Pledged Shares pursuant to this Section 12, the Pledgor recognizes
that the US Collateral Agent may be unable to effect a public sale of any or all
of the Pledged Shares, by reason of certain prohibitions contained in the
Securities Act of any applicable Canadian jurisdiction, as from time to time
amended (a “Securities Act”) or otherwise, and may be compelled to resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. The Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The US
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Shares for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any such Securities Act, or under
other applicable laws, even if such issuer would agree to do so.
(f) If the US Collateral Agent determines to exercise its right to sell any or
all of the Collateral, upon written request, the Pledgor shall, from time to
time, furnish to the US Collateral Agent all such information as the US
Collateral Agent may reasonably request in order to determine the number of
shares and other instruments included in the Collateral which may be sold by the
US Collateral Agent as exempt transactions under the Securities Act and rules of
the SEC, as the same are from time to time in effect.
(g) The US Collateral Agent may seek the appointment of a receiver,
receiver-manager or keeper (a “Receiver”) under the laws of Canada or any
Province thereof to take possession of all or any portion of the Collateral of
the Pledgor or to operate same and, to the maximum extent permitted by law, may
seek the appointment of such a receiver without the requirement of prior notice
or a hearing. Any such Receiver shall, so far as concerns responsibility for
his/her acts, be deemed agent of the Pledgor and not the US Collateral Agent and
the Secured Parties, and the US Collateral Agent and the Secured Parties shall
not be in any way responsible for any misconduct, negligence or non-feasance on
the part of any such Receiver, his/her servants or employees other than for
gross negligence or wilful misconduct. Subject to the provisions of the
instrument appointing him/her, any such Receiver shall have power to take
possession of Collateral of the Pledgor, to preserve Collateral of the Pledgor
or its value, to carry on or concur in carrying on all or any part of the
business of the Pledgor and to sell, lease, license or otherwise dispose of or
concur in selling, leasing, licensing or otherwise disposing of Collateral of
the Pledgor. To facilitate the forgoing powers, any such Receiver may, to the
exclusion of all others, including the Pledgor, enter upon, use and occupy all
premises owned or occupied by the Pledgor wherein Collateral of the Pledgor may
be situated, maintain Collateral of the Pledgor upon such premises, borrow money
on its own behalf or on behalf of the Secured Parties on a secured or unsecured
basis and use Collateral of the Pledgor directly in carrying on the Pledgor’s
business or as security for loans or advances to enable the Receiver to carry on
the Pledgor’s business or otherwise, as such Receiver shall, in its discretion,
determine. Except as may be otherwise directed by US Collateral Agent, all money
received from time to time by such Receiver in carrying out his/her appointment
shall be received in trust for and paid over to US Collateral Agent. Every such
Receiver may, in the discretion of the US Collateral Agent, be vested with all
or any of the rights and powers of the US Collateral Agent and the Secured
Parties. The US Collateral Agent may, either directly or through its nominees,
exercise any or all powers and rights given to a receiver by virtue of the
foregoing provisions of this paragraph.

 

-12-



--------------------------------------------------------------------------------



 



13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of the Pledgor’s Obligations hereunder as expressly provided
in Section 14, the Pledgor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Pledgor and without notice
to or further assent by the Pledgor, (a) any demand for payment of any of the
Obligations made by the US Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the US Collateral Agent or any other Secured Party, (c) the Secured Debt
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Secured Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the US
Collateral Agent or any other Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the US
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Agreement or any property subject thereto. When
making any demand hereunder against the Pledgor, the US Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the US Borrowers (to the extent such demand is in respect of any
Obligations owing by the US Borrowers) or any US Pledgor (as defined in the US
Pledge Agreement), and any failure by the US Collateral Agent or any other
Secured Party to make any such demand or to collect any payments from the US
Borrowers or any US Pledgor or any release of the US Borrowers or any US Pledgor
shall not relieve the Pledgor in respect of which a demand or collection is not
made or the Pledgor not so released of its several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the US Collateral Agent or any other Secured
Party against the Pledgor. For the purposes hereof “demand” shall include the
commencement and continuation of any legal proceedings.
14. Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.
(a) This Agreement and the security interest granted hereunder shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Pledgor and the successors and assigns thereof, and shall inure
to the benefit of the US Collateral Agent and the other Secured Parties and
their respective successors, indorsees, transferees and assigns, until the
Termination Date, notwithstanding the from time to time prior to the Termination
Date the Pledgor may be free from any Obligations.

 

-13-



--------------------------------------------------------------------------------



 



(b) The Pledgor shall automatically be released from its obligations hereunder
and the pledge of the Pledgor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which the Pledgor ceases to be a Restricted Subsidiary of the Company or
otherwise becomes an Excluded Subsidiary; provided that the Required Lenders
shall have consented to such transaction (to the extent such consent is required
by the Credit Agreement) and the terms of such consent did not provide
otherwise.
(c) The obligations created hereby of the Pledgor with respect to Collateral
shall be automatically released and such Collateral sold free and clear of the
Lien and security interests created hereby (i) upon any Disposition by the
Pledgor of any Collateral that is (i) permitted under the Credit Agreement
(other than to the Company or any US Subsidiary Pledgor) or (ii) upon the
effectiveness of any written consent to the release of the security interests
granted hereby in any Collateral pursuant to Section 13.1 of the Credit
Agreement.
(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c), the US Collateral Agent shall execute and deliver to the Pledgor or
authorize the filing of, at the Pledgor’s expense, all documents that the
Pledgor shall reasonably request to evidence such termination or release
provided, however, that with respect to the release of any item of Collateral
pursuant to Section 14(c)(i) in connection with any request of evidence of
termination or release made of the US Collateral Agent, the US Collateral Agent
may request that the Pledgor deliver a certificate of an Authorized Officer to
the effect that the sale or transfer transaction is in compliance with the
Credit Documents. Any execution and delivery of documents pursuant to this
Section 14 shall be without recourse to or warranty by the US Collateral Agent.
15. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the US Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the US Borrowers, any
US Pledgor, or the Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
US Borrowers, any US Pledgor, the Pledgor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to the Pledgor shall be given to it in care of the Company at
the Company’s address set forth in Section 13.2 of the Credit Agreement.
17. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the US Collateral Agent and the Company.

 

-14-



--------------------------------------------------------------------------------



 



18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
19. Integration. This Agreement represents the agreement of the Pledgor with
respect to the subject matter hereof and there are no promises, undertakings,
representations or warranties by the US Collateral Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Debt Documents.
20. Amendments in Writing; No Waiver; Cumulative Remedies.
(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgor and the US Collateral Agent in accordance with Section 13.1 of the
Credit Agreement.
(b) Neither the US Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the US Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the US Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the US Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
21. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
22. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Pledgor may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the US Collateral Agent, except pursuant to a transaction
expressly permitted by the Credit Agreement.

 

-15-



--------------------------------------------------------------------------------



 



23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
24. Submission to Jurisdiction; Waivers. The Pledgor hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive jurisdiction of a court of competent jurisdiction in the
Province of Ontario;
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 16 or at such other address of which the US
Collateral Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right of the US Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by Applicable Law or shall limit the right of the US Collateral Agent
or any other Secured Party to sue in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.
25. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE THEREIN.
[Signature Pages Follow]

 

-16-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

            GENTEK BUILDING PRODUCTS, INC., as a Pledgor
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[Gentek Building Products, Inc. — Canadian Pledge Agreement]

 





--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as US Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US        By:   /s/ Irja R. Otsa  
      Name:   Irja R. Otsa        Title:   Associate Director Banking Products
Services. US   

[Gentek Building Products, Inc. — Canadian Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO THE CANADIAN
PLEDGE AGREEMENT
PLEDGED SHARES1

                                                              Percentage        
                      of Issued           Issuer’s   Class of   Certificate    
      and           jurisdiction   Equity   No(s), if   Number of    
Outstanding   Pledgor   Issuer   of formation   Interest   any   Units     Units
 
Gentek Building Products, Inc.
  Associated Materials Canada Limited   Ontario   Common Shares   C 009     65  
    65 %
Gentek Building Products, Inc.
  Associated Materials Canada Limited   Ontario   Common Shares   C 010     35  
    35 %
Gentek Building Products, Inc.
  Gentek Canada Holdings Limited   Ontario   Common Shares   C-1     650      
65 %
Gentek Building Products, Inc.
  Gentek Canada Holdings Limited   Ontario   Common Shares   C-2     350      
35 %

 

      1   The Pledged Shares of the Pledgor included in this Schedule 1
represent share certificates outstanding as of the date hereof. However,
immediately after the Closing (as defined in the Credit Agreement) these
outstanding share certificates will be cancelled (on account of being lost) and
subsequently reissued with replacement share certificates within the time period
required by Schedule 9.17 to the Credit Agreement.

 

 